Appellant was convicted of selling beer to a minor. The evidence fully supports the verdict. It is positively sworn, *Page 277 
that the minor purchased the beer from appellant, and that he knew the purchaser was a minor. Appellant testified he did not sell the beer as charged. He is corroborated by another witness in a general way. The jury credited the State's testimony, and found against appellant. There was no exception reserved to the court's ruling excluding certain testimony set forth in the motion for new trial. As presented, this supposed error will not be revised.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.